Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Election/Restrictions
Applicant’s election without traverse of Species 1 in Figs. 1-4 in the reply filed on 4/5/2021 is acknowledged.
Claims 3-5, 7, 10, and 11 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 4/5/2021.



DETAILED ACTION
	This is the first action on the merits for application 16/225139.  Claims 1-12 are currently pending in this application. Claims 1, 2, 6, 8, 9, and 12 are under examination.


Priority
	Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.  





Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 6, 8, and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over FREEMANTLE (2017/0370447) in view of SATO (2006/0003859).

Regarding Claim 1, FREEMANTLE teaches A tensioner comprising: a plunger (16) having a plunger hole that is open on a rear side; a housing (14) having a plunger bore that is open on a front side and accommodates the plunger; main biasing means (36) that is accommodated inside an oil pressure chamber (18) formed between the plunger (16) and the plunger bore such as to freely expand and contract, and that biases the plunger (16) toward the front side; and a relief valve mechanism (48) that releases oil inside the oil pressure chamber out of the plunger when oil pressure in the oil pressure chamber rises, the relief valve mechanism including a relief valve unit 

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

 	FREEMANTLE does not teach and the external relief hole being opened radially in an outer circumferential surface, of the plunger.
	SATO teaches and the external relief hole (27) being opened radially in an outer circumferential surface, of the plunger.


Regarding Claim 6, FREEMANTLE teaches wherein the cap member includes an engagement protrusion that keeps the cap member fitted with the seat member, and the seat member including an engagement recess that mate with the engagement protrusion to keep the cap member fitted with the seat member (See figure above).

Regarding Claim 8, FREEMANTLE teaches wherein the cap member includes an outer surface protrusion that abuts on an inner wall of the plunger hole when housed inside the plunger (See figure above).

Regarding Claim 9, FREEMANTLE teaches wherein the outer surface protrusion of the cap member is formed in a shape that keeps the relief valve unit with a light press fit when the relief valve unit is inserted into the plunger hole (See figure above).


Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over FREEMANTLE (2017/0370447) in view of SATO (2006/0003859) and further in view of YOSHIDA (2006/0094549).


YOSHIDA teaches a valve part made from resin.
It would have been obvious to one of ordinary skill in the art at the time the application was filed to change the cap material in FREEMANTLE so it is made from resin as in YOSHIDA as a matter of design choice to create a durable and cost effective tensioner. 



Allowable Subject Matter
Claim 2 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The prior art does not teach or suggest wherein: the oil leak part includes a lateral open part that discharges released oil directly in a radial direction in Claim 2.



The prior art made of record in the attached form PTO-892 and not relied upon is considered pertinent to applicant's disclosure. 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HENRY Y LIU whose telephone number is (571)270-7018.  The examiner can normally be reached on 9-5:30 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MICHAEL MANSEN can be reached on 5712726608.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


HENRY Y. LIU

Art Unit 3654



/HENRY Y LIU/           Primary Examiner, Art Unit 3654